SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

230
KA 11-01381
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICHARD BAILEY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered June 6, 2011. The judgment convicted
defendant, upon a jury verdict, of failing to register internet
identifiers as a sex offender.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Bailey ([appeal No. 1] ___ AD3d
___ [Apr. 26, 2013]).




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court